DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/07/2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhamu et al. (PGPub 2009/0117467).
Considering Claim 1, Zhamu discloses a lithium secondary battery (lithium secondary battery [0086, 0087]) comprising:
a positive electrode (positive electrode 16 [0087, Figure 1]); 
an electrolyte (filled electrolyte [0087]); and 
a negative electrode (negative electrode 20 [0087]), 
wherein the negative electrode comprises:
a negative electrode active material comprising a compound comprising silicon (negative electrode active material comprises a silicon compound [0067, 0108]); and 
a sheet-like conductive additive comprising a graphene (nano-scaled graphene platelet [0067]) comprising an oxygen atom (graphene platelets prepared with oxidation [0076, 0101, 0143], so graphene platelets contain oxygen atoms), 
wherein the sheet-like conductive additive clings to the negative electrode active material (negative active material is in a fine powder form that may be attached to the graphene platelets [0067] as the flexibility and strength of the graphene platelets make them ideal materials to absorb or buffer volume expansion or contraction [0068], so selecting the option of attachment to the graphene platelets would have been obvious to a person of ordinary skill in the art), and 
wherein the negative electrode active material is in direct contact with the electrolyte (electrolyte disposed adjacent to negative electrode [0079], wherein both the active material and the NGPs, as part of the mixed composite, absorb and desorb lithium ions such that the active material is in direct contact with the filled electrolyte [0079, 0087] as all edges are exposed to the electrolyte [0092]). 
	Considering Claim 2, Zhamu discloses that the negative electrode active material is a particle (negative active material is in a fine powder form [0067]). 
	Considering Claim 3, Zhamu discloses that the compound comprising silicon has an amorphous structure (silicon compound is preferably amorphous [0070, 0144]). 	
Considering Claim 4, Zhamu discloses a lithium secondary battery (lithium secondary battery [0086, 0087]) comprising:
a positive electrode (positive electrode 16 [0087, Figure 1]); 
an electrolyte (filled electrolyte [0087]); and 
a negative electrode (negative electrode 20 [0087]), 
wherein the negative electrode comprises:
a negative electrode active material comprising a compound comprising silicon (negative electrode active material comprises a silicon compound [0067, 0108]); and 
a sheet-like conductive additive comprising a graphene (nano-scaled graphene platelet [0067]) comprising an oxygen atom (graphene platelets prepared with oxidation [0076, 0101, 0143], so graphene platelets contain oxygen atoms), 
wherein the negative electrode active material is at least partially surrounded with the sheet-like conductive additive (negative active material is in a fine powder form that may be attached to the graphene platelets [0067] as the flexibility and strength of the graphene platelets make them ideal materials to absorb or buffer volume expansion or contraction [0068], so selecting the option of attachment to the graphene platelets such that the graphene platelets partially surround the negative active material would have been obvious to a person of ordinary skill in the art), and 
wherein the negative electrode active material is in direct contact with the electrolyte (electrolyte disposed adjacent to negative electrode [0079], wherein both the active material and the NGPs, as part of the mixed composite, absorb and desorb lithium ions such that the active material is in direct contact with the filled electrolyte [0079, 0087] as all edges are exposed to the electrolyte [0092]). 
	Considering Claim 5, Zhamu discloses that the negative electrode active material is a particle (negative active material is in a fine powder form [0067]).
	Considering Claim 6, Zhamu discloses that the compound comprising silicon has an amorphous structure (silicon compound is preferably amorphous [0070, 0144]).	
Considering Claim 7, Zhamu discloses a lithium secondary battery (lithium secondary battery [0086, 0087]) comprising:
a positive electrode (positive electrode 16 [0087, Figure 1]); 
an electrolyte (filled electrolyte [0087]); and 
a negative electrode (negative electrode 20 [0087]), 
wherein the negative electrode comprises:
a negative electrode active material comprising a compound comprising silicon (negative electrode active material comprises a silicon compound [0067, 0108]); and 
a sheet-like conductive additive comprising a graphene (nano-scaled graphene platelet [0067]) comprising an oxygen atom (graphene platelets prepared with oxidation [0076, 0101, 0143], so graphene platelets contain oxygen atoms), 
wherein the sheet-like conductive additive has a bag-like shape (graphene platelets that overlap each other form bag-like shape and create a network of electron-conducting paths [Figure 2, 0081, 0093]), 
wherein the negative electrode active material is at least partially surrounded with the bag-like shape of the sheet-like conductive additive (negative active material is in a fine powder form that may be attached to the graphene platelets [0067] as the flexibility and strength of the graphene platelets make them ideal materials to absorb or buffer volume expansion or contraction [0068], so selecting the option of attachment to the graphene platelets such that the graphene platelets partially surround the negative active material would have been obvious to a person of ordinary skill in the art), and 
wherein the negative electrode active material is in direct contact with the electrolyte (electrolyte disposed adjacent to negative electrode [0079], wherein both the active material and the NGPs, as part of the mixed composite, absorb and desorb lithium ions such that the active material is in direct contact with the filled electrolyte [0079, 0087] as all edges are exposed to the electrolyte [0092]).
	Considering Claim 8, Zhamu discloses that the negative electrode active material is a particle (negative active material is in a fine powder form [0067]).
	Considering Claim 9, Zhamu discloses that the compound comprising silicon has an amorphous structure (silicon compound is preferably amorphous [0070, 0144]).
Considering Claim 10, Zhamu discloses that the negative electrode further comprises a binder (binder [0075, 0078]). 
	Considering Claim 11, Zhamu discloses that the negative electrode further comprises a binder (binder [0075, 0078]). 
	Considering Claim 12, Zhamu discloses that the negative electrode further comprises a binder (binder [0075, 0078]). 
	Considering Claim 13, Zhamu discloses that the positive electrode comprises a positive electrode active material (positive electrode active material [0088]), and wherein the positive electrode active material comprises a lithium compound (active material comprises various lithium oxides [0088]). 
	Considering Claim 14, Zhamu discloses that the positive electrode comprises a positive electrode active material (positive electrode active material [0088]), and wherein the positive electrode active material comprises a lithium compound (active material comprises various lithium oxides [0088]).
	Considering Claim 15, Zhamu discloses that the positive electrode comprises a positive electrode active material (positive electrode active material [0088]), and wherein the positive electrode active material comprises a lithium compound (active material comprises various lithium oxides [0088]).
	Considering Claim 16, Zhamu discloses that the positive electrode comprises a sheet-like conductive additive (positive electrode comprises nanographene platelet NGP [0089]). 
	Considering Claim 17, Zhamu discloses that the positive electrode comprises a sheet-like conductive additive (positive electrode comprises nanographene platelet NGP [0089]). 
Considering Claim 18, Zhamu discloses that the positive electrode comprises a sheet-like conductive additive (positive electrode comprises nanographene platelet NGP [0089]). 	
Considering Claim 19, Zhamu discloses a lithium secondary battery (lithium secondary battery [0086, 0087]) comprising:
a positive electrode (positive electrode 16 [0087, Figure 1]); 
an electrolyte (filled electrolyte [0087]); and 
a negative electrode (negative electrode 20 [0087]), 
wherein the positive electrode comprises:

a sheet-like conductive additive comprising a graphene (positive electrode comprises nano graphene platelets NGPs [0089]) comprising an oxygen atom (graphene platelets prepared with oxidation [0076, 0101, 0143], so graphene platelets contain oxygen atoms), 
wherein the sheet-like conductive additive clings to the positive electrode active material particle (positive electrode comprises nano graphene platelets NGPs [0089], active material is in a fine powder form that may be attached to the graphene platelets [0067] as the flexibility and strength of the graphene platelets make them ideal materials to absorb or buffer volume expansion or contraction [0068], so selecting the option of positive electrode active material attachment to the graphene platelets would have been obvious to a person of ordinary skill in the art), and 
wherein the positive electrode active material is in direct contact with the electrolyte (positive electrode comprises nano graphene platelets NGPs [0089], electrolyte disposed adjacent to positive electrode [0079], wherein both the active material and the NGPs, as part of the mixed composite, absorb and desorb lithium ions such that the active material is in direct contact with the filled electrolyte [0079, 0087] as all edges are exposed to the electrolyte [0092]). 
Considering Claim 20, Zhamu discloses a lithium secondary battery (lithium secondary battery [0086, 0087]) comprising:
a positive electrode (positive electrode 16 [0087, Figure 1]); 
an electrolyte (filled electrolyte [0087]); and 
a negative electrode (negative electrode 20 [0087]), 
wherein the positive electrode comprises:
a positive electrode active material comprising a lithium compound (positive active material comprises various lithium oxides [0088]); and 
a sheet-like conductive additive comprising a graphene (positive electrode comprises nano graphene platelets NGPs [0089]) comprising an oxygen atom (graphene platelets prepared with oxidation [0076, 0101, 0143], so graphene platelets contain oxygen atoms),

wherein the positive electrode active material is in direct contact with the electrolyte (positive electrode comprises nano graphene platelets NGPs [0089], electrolyte disposed adjacent to positive electrode [0079], wherein both the active material and the NGPs, as part of the mixed composite, absorb and desorb lithium ions such that the active material is in direct contact with the filled electrolyte [0079, 0087] as all edges are exposed to the electrolyte [0092]).
Considering Claim 21, Zhamu discloses that the sheet-like conductive additive has a bag-like shape (graphene platelets that overlap each other form bag-like shape and create a network of electron-conducting paths [Figure 2, 0081, 0093]), and 
wherein the positive electrode active material particle is at least partly surrounded with the bag-like shape of the sheet-like conductive additive (positive electrode comprises nano graphene platelets NGPs [0089], active material is in a fine powder form that may be attached to the graphene platelets [0067] as the flexibility and strength of the graphene platelets make them ideal materials to absorb or buffer volume expansion or contraction [0068], so selecting the option of attachment to the graphene platelets such that the graphene platelets partially surround the positive active material would have been obvious to a person of ordinary skill in the art). 
Conclusion

Prior art reference PGPub 2013/0071751 has also been considered pertinent art but has not been relied upon. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P DOMONE whose telephone number is (571)270-7582. The examiner can normally be reached M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P DOMONE/Primary Patent Examiner
 Art Unit 1725